3/29/2021           Case 2:20-cv-02830-LMA-MBN           Document
                                     Life Care Plan Methodology, the Price19-8
                                                                          is Right, Filed     03/29/21
                                                                                    or is it? —             Page 1 of 3
                                                                                                Stokes & Associates




               Life Care Plan Methodology, the

                                    Price is Right, or is it?

                                    Estimating an evaluee’s likely future medical needs can often be a
                                    complex exercise with many potential gray areas. For example, how
                                    certain is the treating physician that the patient will absolutely require
                                    a given treatment? How long will the treatment last? What happens if
                                    the treatment is successful, or unsuccessful? Does the plan change?
                                    May future complications arise? Thankfully, as certified life care
                                    planners, we have generally accepted practice guidelines and a rich
                                    body of literature to guide us through some of these difficult
                                    conditions.


                                    One area of life care planning or future medical costs deals with the
                                    appropriate price to incorporate into a plan. The most common
                                    method is to conduct a survey of medical providers, durable
                                    equipment distributors, pharmacies, surgery centers, etc, and ask for
                                    the “billed price” the patient would be expected to cover should they
                                    independently seek the services without the benefit of any discount.
                                    Data points should be collected from a range of sources (usually a
                                    minimum of three costs when appropriate and available). Our policy is
                                    to present the results of this cost research in a range to account for
                                    differences in the market. Offsets for discounts provided through
                                    contracted insurance pricing are inappropriate due to collateral
                                    sources limitations, and consideration for discounted pricing or other
                                    alternative methods are too speculative to reach the necessary legal
                                    standards. In addition, discounts are far too variable, subject to
                                    change or discontinuation to be considered reliable.


                                    Some life care planners have espoused using published fee
                                    schedules to determine likely costs of future medical care. The
                                    Physician’s Fee Reference (PFR; Wasserman, 2018) is a popular
                                    resource cited by some life care planners. The PFR is a compendium
                                    of aggregated charges from a number of sources (third party payors,
                                    clearinghouses, practice management system vendors, billing
                                         i         i     iti       di   l      ti      h     it l        d th C   t
https://www.stokes-associates.com/blog/2019/1/2/life-care-plan-methodology-the-price-is-right-or-is-it                    1/3
3/29/2021           Case 2:20-cv-02830-LMA-MBN           Document
                                     Life Care Plan Methodology, the Price19-8
                                                                          is Right, Filed     03/29/21
                                                                                    or is it? —             Page 2 of 3
                                                                                                Stokes & Associates
                                    services, universities, medical practices, hospitals, and the Centers
                                    for Medicare and Medicaid Services). The stated purpose of the PFR
                                    is to provide fee strategies for physicians to set and adjust fees. It
                                    contains listings of codes, descriptions, and fees at the 50th, 75th,
                                    and 90th percentiles.


                                    Instead of independently surveying medical vendors in a patient’s

                                    geographical area, some life care planners cite the Usual, Customary,
                                    and Reasonable (UCR) fee. Although this may be more time efficient,
                                    we believe it provides an inaccurate assessment of likely actual future
                                    medical costs. Primarily, using the PFR as a proxy for a geographical
                                    cost survey is inconsistent with its stated purpose of helping to set
                                    physician fees. Secondly, by reporting only the 50th percentile and
                                    higher costs, the PFR leaves out the lower half of the cost estimates,
                                    which artificially skews the pricing. Additionally, geographical
                                    specificity within the PFR is determined by using geographic
                                    multipliers which are derived in part from the Medicare Physician’s
                                    Fee Schedule. Even the PFR’s publishers describe the geographic
                                    multipliers as “imprecise,” yet claim they are the best available
                                    measurement of relative differences between geographical areas.


                                    At Stokes & Associates we take great care to ensure that we are
                                    using best practices when it comes to our assessment
                                    methodologies, and for that reason, we advocate against relying on
                                    published fee schedules for general life care planning. Using
                                    published fee schedules does not give the complete picture and
                                    therefore distorts the information presented to the trier of fact,
                                    rending the information invalid and unreliable. There are of course
                                    exceptions to every rule.
                                    To find out more about our methods or to discuss a potential case
                                    assignment, we offer complimentary consultations concerning
                                    "hypothetical matters."


                                    To strategize with one of our vocational experts or life care plan
                                    experts at Stokes & Associates please call David Barrett at 504-454-
                                    5009, visit our website, www.stokes-associates.com or
                                    email dbarrett@stokes-associates.com.


                                    Larry S. Stokes, Ph.D.
                                    Aaron Wolfson, Ph.D.
                                    Lacy Sapp, MHS, CRC, LPC, LRC, CLCP
                                    Todd Capielano, M.Ed., LRC, CRC, LPC, CLCP




https://www.stokes-associates.com/blog/2019/1/2/life-care-plan-methodology-the-price-is-right-or-is-it                    2/3
3/29/2021           Case 2:20-cv-02830-LMA-MBN           Document
                                     Life Care Plan Methodology, the Price19-8
                                                                          is Right, Filed     03/29/21
                                                                                    or is it? —             Page 3 of 3
                                                                                                Stokes & Associates
            PREVIOUS




            Case Review: Daubert Challenge of a Physician Life Care Plan

                                                                                                                    NEXT




                                                                               Estimating Future Wage Earning Capacity




                        New Orleans                                   Houston

                        3501 N Causeway Blvd                          1120 NASA Parkway
                        Suite 900,                                    220K
                        Metairie, LA 70002                            Houston, Texas 77058


                        Phone 504.454.5009                            Phone 281.335.5300




https://www.stokes-associates.com/blog/2019/1/2/life-care-plan-methodology-the-price-is-right-or-is-it                     3/3
